Title: To James Madison from William Savage, 1 October 1801
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica Octo. 1. 1801
					
					Inclosed is my quarterly Account up to 31 Ultimo amount 98: 0: 9 Currency equal to 294 Dollars 12/100 for which I have drawn 

on you in favor of Mr. Thomas A Darrell.
					I am preparing the list of Impresst men which will Shortly be transmitted.  Interim remain, Your Most Obdt Servt.
					
						Wm. Savage
						Agent for US of America
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
